October 19, 2017




                                JUDGMENT

                 The Fourteenth Court of Appeals
                    EX PARTE BRENT WAYNE JUSTICE

                              NO. 14-15-00934-CR

                     ________________________________



      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the appeal
DISMISSED in accordance with its opinion and this decision be certified below for
observance.